PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/418,489
Filing Date: 21 May 2019
Appellant(s): Kneib et al.



__________________
Aaron Grunberger
Reg. No. 59,210
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(2) Response to Argument
A.  On page 5 the Appellant argues that the originally filed specification, at page 5 lines 5-7, states that “recurring signal edges (20) within a … transmitted message are sampled”.  The Appellant argues that the originally filed application supports the feature of sampling recurring signal edges within a message.
	The examiner agrees that page 5, lines 5-7 provide support for sampling.  However, this section of the Appellant’s specification does not provide support for wherein the sampling is performed such that for each pair of immediately adjacent ones of the sampled electrical signal edges, a respective start time of the sampling of the respective electrical signal edge, relative to a start of the respective electrical signal edge, is offset between the electrical signal edges of the respective pair.

	The examiner agrees that the Appellant’s specification provides support for sampling by an ADC.  But as discussed above, this section of the Appellant’s specification does not provide support for wherein the sampling is performed such that for each pair of immediately adjacent ones of the sampled electrical signal edges, a respective start time of the sampling of the respective electrical signal edge, relative to a start of the respective electrical signal edge, is offset between the electrical signal edges of the respective pair.
C.  On page 6 the Appellant argues that the signal edges of the application are electrical signal edges is clear because the application states that an analog-digital converter is used for the sampling and explains an embodiment where it is used in this way in a vehicle network in order to detect an attack by an electronic control unit.  The Appellant argues that an analog-digital converter of a vehicle network that samples rising and falling edges of signals that are manipulatable by an electronic control unit obviously samples electrical signals.  The Appellant argues that the originally filed specification, at paragraph 6 lines 14-19, notes that these signals have voltages.  The Appellant argues that the originally filed application supports the feature of an analog-digital converter sampling recurring electrical signal edges within the message.
	The examiner respectfully disagrees.  The examiner asserts that just because there is a mere mention of that an analog-digital converter in the specification this not instantly imply that there is support for recurring electrical signal edges within a data frame of a message.  The term “voltage” is used once in the originally filed specification, however “voltage” is not used to 
D.  On page 6 the Appellant argues that the signal edges are within a data frame of the message is mentioned in the originally filed specification, for example, at page 3 line 23; page 4, lines 8-12; and page 5, line 5-15. The Appellant argues that for example, the originally filed specification, at page 5, lines 5-7, states that “recurring signal edges (20) within a data frame of the transmitted message are sampled.” The Appellant argues thus, the originally filed application supports the feature of an analog-digital converter sampling recurring electrical signal edges within a data frame of the message.
	The examiner respectfully disagrees.  Page 3 line 23 merely mentions a CAN frame, however this not support for an analog-digital converter sampling recurring electrical signal edges within a message.  Page 4, lines 8-12 makes a mention of a data frame, however this is not support for an analog-digital converter sampling recurring electrical signal edges within a message.  Again page 5, lines 5-7 provide support for a message but does not provide support for an analog-digital converter sampling recurring electrical signal edges within a data frame of the message.
E.  On page 7 the Appellant argues that the sampling is performed such that “for each pair of immediately adjacent ones of the sampled electrical signal edges, a respective start time of the sampling of the respective electrical signal edge, relative to a start of the respective electrical signal edge, is offset between the electrical signal edges of the respective pair,” the Appellant argues that this is clearly shown in Fig. 2. Fig. 2 shows recurring signal edges 20. The Appellant argues that it is clear that (a) the time between sampling value 21 (which is the start of the sampling of its signal edge) to the start time of its signal edge is less than (b) the time between 
The examiner respectfully disagrees.  The examiner has reproduced figure 2 from the originally filed application and the annotated version provided in the Appeal Brief filed on 31 December 2021.  Based on the originally filed drawings one of ordinary skill in the art can see signals with rising and falling edges.  



    PNG
    media_image2.png
    308
    623
    media_image2.png
    Greyscale

However, the Appellant expects one of ordinary skill in the art to understand from the originally filed figure 2 that sampling is performed such that “for each pair of immediately adjacent ones of the sampled electrical signal edges, a respective start time of the sampling of the respective electrical signal edge, relative to a start of the respective electrical signal edge, is offset between the electrical signal edges of the respective pair”.  

    PNG
    media_image3.png
    590
    694
    media_image3.png
    Greyscale


The Examiner acknowledges that if the annotated version of figure 2 was provided with the originally filed application then a case can be made for providing support.  However, one of 
 F.  On page 8 the Appellant argues that the offset is readily apparent and obvious from the annotated version of figure 2.
	As discussed, above the Examiner has agreed that annotated version of figure 2 provides more description and explanation for an offset.  However, the annotated version was not provided with the originally filed application.  As discussed in the Advisory Action mailed out on 04 October 2021 it is not clear to one of ordinary skill in the art that there is an offset in originally filed figure 2 and its accompanying description.
G.  On page 9 the Appellant argues that the offset is of course even more obviously pronounced when comparing the fourth signal edge to the first signal edge because of the continual gradual offset in the sampling time between each successive pair of signal edges. 
	The examiner respectfully disagrees.  When looking at originally filed figure 2, four signals are apparent in the drawing.  But one of ordinary skill in the art would not see that the offset is more pronounced when comparing the fourth signal edge to the first signal edge.
H.  On pages 10 and 11 the Appellant argues that the Examiner’s assertion is not understood because the originally filed specification, at page 5, lines 5-9, states that “recurring signal edges (20) within a data frame of the transmitted message are sampled, the sampling values (21- 29) being obtained with a start time slightly offset between the signal edges (20) (process 11).” The Appellant argues that indeed, Fig. 2 shows that the time of first sample 23 relative to its signal edge start time is offset from the time of first sample 21 relative to its signal edge start time; the second samples of adjacent signal edges, where that the time of second sample 24 relative to its signal edge start time is offset from the time of second sample 22 relative to its signal edge start time; the time of second sample 26 relative to its signal edge start time is offset from the time of second sample 24 relative to its signal edge start time; and the time of second sample 28 relative to its signal edge start time is offset from the time of second sample 26 relative to its signal edge start time. The Appellant argues that this is mentioned to further show how Fig. 2 makes the offsets readily apparent; but this additional feature is not actually required by claims 1, 8, and 10, since the claims refer to the “start time” of the sampling of the adjacent signal edges, therefore not making the offset regarding the second samples — which are not the respective starts of the signal edges — a requirement.
The examiner respectfully disagrees.  Once again the Appellant is relying on annotated version of figure 2 to support arguments that there is support for “for each pair of immediately adjacent ones of the sampled electrical signal edges, a respective start time of the sampling of the respective electrical signal edge, relative to a start of the respective electrical signal edge, is offset between the electrical signal edges of the respective pair”.  However, the annotated version of figure 2 and its accompanying description was not included with the originally filed specification.  As discussed throughout the Examiner’s Answer the originally filed specification has not shown support for the limitation in question.

I.  On page 11 the Appellant argues that the Abstract also states that recurring signal edges within a data frame are sampled with start times that are offset between the signal edges.  The Appellant argues that the originally filed specification, at page 3, lines 26-28, also states that “each edge is sampled with a start time that is offset slightly with respect to the preceding edge.”  The Appellant argues that thus, the application therefore clearly describes and illustrates the recited offset, and the Examiner’s position on this matter is not understood.
	The examiner agrees that the originally filed specification, at page 3, lines 26-28, also states that “each edge is sampled with a start time that is offset slightly with respect to the preceding edge.”  However, this is not support for “for each pair of immediately adjacent ones of the sampled electrical signal edges, a respective start time of the sampling of the respective electrical signal edge, relative to a start of the respective electrical signal edge, is offset between the electrical signal edges of the respective pair”.  This cited section of the originally filed specification make no mention of electrical signals or for each pair of immediately adjacent one of the sampled electrical signals.
J.  On page 12 the Appellant argues that the application supports that the sampling values are sampled by an analog-digital converter, at page 3, lines 25-26, which refers to the sampling being at the sampling rate of the ADC.  The Appellant argues that the originally filed specification, at page 5, lines 18-21 explains that an ADC can be used for sampling at a rate of 1 MS/s instead of at a rate of 20 MS/s.
	The examiner respectfully disagrees.  The examiner asserts that the cited section of the specification merely makes a mention of a sampling rate of the analog-digital converter (ADC) required for sampling.  This cited passage makes no mention of the ADC performing the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
Conferees:
/OLEG KORSAK/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492      


                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  I

n order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.